DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 
Information Disclosure Statements
With respect to the 47 page IDS document submitted May 23, 2022, a signed copy of the 1449 form is attached, but all pages have been lined through as all citations contained therein have been previously considered by the examiner in the 1449 forms dated July 23, 2020 and April 27, 2021.  
With respect to the 10 page IDS document submitted May 23, 2022, the IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed be submitted to the office.  It has been placed in the application file, but the references which are crossed out in the signed copy of the 1449 form have not been considered because copies of the documents have not been received by the Office.
The information disclosure statement dated August 19, 2022 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
Applicants’ response filed May 23, 2022 has been entered with the RCE.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the various objections to the claims, the objections are withdrawn in view of the cancellation of claims 22 and 43 and the amendment to claim 7.
With respect to the rejection of claims 1, 7-9, 12, 18-21, 25-28, 36, 41, 42 and 44-46 as unpatentable under 35 USC 103, the rejection is withdrawn in view of Applicant’s amendment to limit the scope of the claimed diseases to breast cancer and lung cancer, such that the evidence of unexpected results is commensurate with the scope of the claim scope under consideration (GC4419 with auranofin and BSO).  Since the amendment has overcome the previous ground of rejection, the scope of the search and consideration is expanded to include additional claimed substances, as described in the rejection herein.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species above, wherein: the claims drawn to the elected species were not found to be allowable.  Accordingly, the scope of the search and consideration was not expanded to include additional compounds, except for those compounds which are explicitly set forth in the rejection under 35 USC 103 herein.  Since the scope described in the rejection herein was not found to be in condition for allowance, it has not been expanded further.  

Status of Claims
Currently, claims 1, 7, 9-19, 21, 25-26, 36, 41, 42 and 44-47 are pending in the instant application.  Claims 10, 11 and 13-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species. Claims 1, 7, 9, 12, 18-19, 21, 25-26, 36, 41, 42 and 44-47 read on an elected species and therefore remain under consideration in the instant application to the extent that they read on the elected embodiment. 


Claim Objections
Claims 21 and 47 are objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9, 12, 18-19, 25-26, 36, 41, 42 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/143454 (“the ‘454 publication”) and Du et al., Journal of Biological Chemistry, 2012, Vol. 287, No. 45, pp. 38210-38219.
Applicant’s invention is directed to a method of treating cancer in a mammalian subject comprising administering at least one active agent which comprises one or more of a thioredoxin reductase inhibitor and a glutathione depleting agent, and also administering a pentaaza macrocyclic compound of the formula (I) including the instantly elected compound.
A)	Determining the scope and contents of the prior art:  
The ‘454 publication teaches a method for treating cancers which are responsive to antimetabolite or antimitotic anti-cancer agents, comprising administration of at least one of the aforementioned agents together with a superoxide dismutase (SOD) mimetic to result in a therapeutic effect (see Abstract).  In particular, the SOD mimetic compounds of the prior art have the formula 
    PNG
    media_image1.png
    290
    259
    media_image1.png
    Greyscale
, wherein the definition entirely overlaps with and encompasses that of the instant claims.  Given the identical definitions, every embodiment set forth for prior art Formula (I) anticipates instant Formula (I).  Notably, the instantly elected species GC4419 is disclosed in the prior art as KM4419 (see p. 21).  By way of examples, the prior art teaches the compounds KM4403 and KM4419 in mouse models for treating colon and non-small cell lung cancers (p. 59-60).  In the examples, gemcitabine and paclitaxel were used as the further active agents for synergistic combination, each of which read on the further chemotherapeutic agents in instant claim 42.  However, additional exemplified substances are disclosed in paragraphs [0023]-[0036].  With regards to teaching additional active substances, the prior art notes that such combinations “may include, but are not limited to” the use of the SOD mimetic, antimetabolic agent and/or antimitotic agent (paragraph [0072]) but that additional pharmaceutical agents including antineoplastic chemotherapeutic agents, chemopreventative agents, and/or side-effect limiting agents, or other agents capable of treating cancer and/or alleviating the symptoms thereof (paragraph [0073]).  This teaching in the prior art encompasses the requirement of instant claim 36 for further radiation or chemotherapy. With respect to instant claim 26, the prior art teaches treatment of a human lung cancer cell line (Example 2), which serves as a clear suggestion of treating a human.  With respect to claims 27-29, the prior art teaches the treatment of various types of cancers, exemplifies colon and non-small cell lung cancer and also teaches breast cancer in a narrow list of preferred embodiments (paragraph [0106]).  With respect to claim 41, administration of radiation treatment is disclosed throughout the reference (for example, see paragraphs [0073], [0075] and [0085]). 
 B)	Ascertaining the differences between the prior art and the claims at issue.
The primary reference differs in that the pentaaza macrocyclic compounds corresponding to instant formula (I) and including the instantly elected species are administered for the treatment of cancer in combination with different active agents also known for cancer treatment.  No thioredoxin reductase inhibitor or glutathione depleting agent is described by the primary reference.
C) Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (B) above, it would have been obvious for one of ordinary skill in the art to substitute an active agent comprising one or more of a thioredoxin reductase inhibitor and a glutathione depleting agent in the treatment method taught by the ‘454 publication with other active agents known to have the same function/utility.  To this end, the instantly claimed species of aurothioglucose as the thioredoxin reductase inhibitor (claims 20-21) and buthionine sulfoximine (BSO) or ebselen as the glutathione depleting agent (claims 22-24) were explicitly taught as by Du et al. as being useful together for depleting TrxR activity and glutathione ultimately resulting in loss of HeLa cell viability (see Abstract).  Thus, there would have been a reasonable expectation that using these known cancer-treating compounds in the cancer treating compositions of the ‘454 publication would also be successful.  The Du reference goes on to describe an in vivo assay for the combined effect of ATG and BSO where it was found that “ATG was able to inhibit cytosolic TrxR1 activity, and BSO would deplete GSH level in cells” (p. 38215, right column, second paragraph).  Further, “after 48 h neither ATG nor BSO alone showed a significant cytotoxicity, whereas the combined drugs dramatically induced HeLa cell death…we also found that Trx1 was strongly oxidized after 48 h of combined treatment with ATG and BSO” (Id). Further, concerning this matter, MPEP 2166.04 states the following:  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
The rationale to support a finding of obviousness are the prior art teachings (where the ‘454 publication explicitly suggests that additional anti-cancer agents may be added to the treatment) to predictably arrive at the claimed invention. 
Therefore, it would have been prima facie obvious at the time of filing for one of ordinary skill in the art to use the combination of active ingredients suggested by the references, which requires only the combination of elements already known in the prior art to have the same pharmacological utility (i.e. effective treatment of cancer, more specifically lung cancer), with a reasonable expectation of success.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 12, 18-21, 25-29, 36, 41-42 and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-22 of U.S. Patent No. 9198893 in view of Du et al.
Claims 1-9 of U.S. Patent No. 9738669 in view of Du et al.
Claims 1-8 of U.S. Patent No. 9738670 in view of Du et al.
claims 1-22 of U.S. Patent No. 9149483 in view of Du et al.
claims 1-23 of U.S. Patent No. 11219614 in view of Du et al.
claims 1-14 of U.S. Patent No. 11246950 in view of Du et al.
claims 1-16, 26, 30-35 and 37-45 of US Application No. 17/538,790 in view of Du et al.
claims 1-20 of US Application No. 17/566,335 in view of Du et al.
Note that with respect to rejections (g) – (h) above, the rejections are provisional in nature since the conflicting claims have not, in fact, been patented.

Each of the abovementioned patents and applications relates to compounds, or their methods of use for treating cancer, where the compounds substantially overlap in scope with (or are identical to) the formulae recited in the instant claims.  Further, in each patent or application, exemplified compounds anticipate the instantly claimed formulae (for example, see Compound 4419 in claim 8 of the ‘900 application or claim 78 of the ‘872 application).  As such, the conflicting claims recite compounds which anticipate formula (I) of the instant claims, and more specifically the elected species.  Notably, the instant claims are drawn to methods of treating breast or lung cancer, while in some instances, the conflicting claims recite compounds or pharmaceutical compositions.  With respect to any conflicting claims which are directed to a different statutory class of invention (compositions or compounds rather than methods of use), the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Section 804 IIb of the M.P.E.P. states
...those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 

In the instant case, the specification and title of each conflicting patent and application identifies the compounds as having anticancer activity which is useful for treating cancer in a human or other mammal as claimed. Since the conflicting patents and applications disclose a utility for the compounds claimed therein which is identical to the method recited in the instant claims, the conflicting claims anticipate the instantly claimed invention.
Finally, each of the conflicting claims in the patents and application listed above differ in that they do not explicitly recite administering at least one active agent comprising one or more of a thioredoxin reductase inhibitor and a glutathione depleting agent.  
With respect to this difference, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (B) above, it would have been obvious for one of ordinary skill in the art to substitute an active agent comprising one or more of a thioredoxin reductase inhibitor and a glutathione depleting agent in the treatment method encompassed by the conflicting claims with other active agents known to have the same function/utility To this end, the instantly claimed species of aurothioglucose as the thioredoxin reductase inhibitor (claims 20-21) and buthionine sulfoximine (BSO) or ebselen as the glutathione depleting agent (claims 22-24) were explicitly taught as by Du et al. as being useful together for depleting TrxR activity and glutathione ultimately resulting in loss of HeLa cell viability (see Abstract).  Thus, there would have been a reasonable expectation that using these known cancer-treating compounds in the cancer treating compositions of the ‘454 publication would also be successful.  The Du reference goes on to describe an in vivo assay for the combined effect of ATG and BSO where it was found that “ATG was able to inhibit cytosolic TrxR1 activity, and BSO would deplete GSH level in cells” (p. 38215, right column, second paragraph).  Further, “after 48 h neither ATG nor BSO alone showed a significant cytotoxicity, whereas the combined drugs dramatically induced HeLa cell death…we also found that Trx1 was strongly oxidized after 48 h of combined treatment with ATG and BSO” (Id). Further, concerning this matter, MPEP 2166.04 states the following:  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
The rationale to support a finding of obviousness are the scope of the conflicting claims (which all utilize open language to allow for additional unrecited elements to be present and still read on the claims) together with the knowledge in the art, as evidenced by Du et al., of thioredoxin reductase inhibitor aurathioglucose and glutathione depleting agent BSO or emselen being useful for treating cancer to predictably arrive at the claimed invention. 
Therefore, it would have been prima facie obvious at the time of filing for one of ordinary skill in the art to use the combination of active ingredients suggested by the conflicting claims, which requires only the combination of elements already known in the prior art to have the same pharmacological utility (i.e. effective treatment of cancer, more specifically lung cancer), with a reasonable expectation of success.  
Since the patented and copending claims render obvious the examined claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699